Exhibit 10.23

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment, dated as of December 9, 2003 (this “Amendment”), to the
Employment Agreement, dated as of January 10, 2001 and amended as of January 31,
2001 and August 16, 2002 (the “Agreement”), is entered into between
Federal-Mogul Corporation, a Michigan corporation (the “Company”), and Charles
McClure (the “Executive”).

 

WHEREAS, the term of Executive’s employment by the Company pursuant to the
Agreement, under its current terms, will end on January 11, 2004;

 

WHEREAS, the Company is in the process of evaluating who will serve in the
capacity of Chief Executive Officer of the Company following the effective date
of a plan of reorganization that is confirmed by the Bankruptcy Court for the
District of Delaware in the Chapter 11 cases before such court docketed as Case
No. 01-10578 (the “Effective Date of a Plan of Reorganization”);

 

WHEREAS, the Company and the Executive contemplate that should Executive be
selected to serve as the Chief Executive Officer following the Effective Date of
a Plan of Reorganization, Executive’s employment will be governed by the terms
of a newly negotiated, long-term contract;

 

WHEREAS, the Company and the Executive have agreed that for the interim period
between January 1, 2004 and the Effective Date of a Plan of Reorganization, they
desire to amend the Agreement to provide for the terms and conditions of
Executive’s employment during such interim period.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Executive hereby agree as follows:

 

1. The second sentence of Section 1 of the Agreement is deleted and replaced by
the following:

 

1. The term of employment of the Executive by the Company pursuant to this
Agreement shall commence on January 11, 2001 (the “Effective Date”) and shall
end on the the fifth anniversary of the Effective Date (the “Employment
Period”), unless earlier terminated pursuant to Section 4 hereof.

 

2. Section 3(a) is amended to read in its entirety as follows:

 

(a) Base Salary. During the portion of the Employment Period prior to January 1,
2004, the Company shall pay to the Executive a base salary at the rate of
$850,000 per annum. During the portion of the Employment Period commencing on
January 1, 2004, the Company shall pay to the Executive a base salary at the
rate of $1,000,000 per annum. Such base salary shall be payable in accordance
with the Company’s executive payroll policy. Such base salary in effect on and
after January 1, 2004 shall be reviewed annually, and shall be subject to such
increase, if any, as determined by the Compensation Committee of the Board. The
base salary payable pursuant to this Section 3(a) shall be referred to herein as
the “Base Salary.”



--------------------------------------------------------------------------------

3. Section 3(b) is amended by adding the following at the end thereof:

 

For the 2004 and 2005 fiscal years, the Executive’s Target Annual Bonus (the
“Target Annual Bonus”) shall be equal to the Executive’s Base Salary as of the
last day of employment of the Executive by the Company during such fiscal year,
payable at the time other executives generally receive an annual bonus for such
fiscal year in accordance with the Company’s policies.

 

4. The term “Guaranteed Annual Bonus” shall be deleted and replaced by the term
“Target Annual Bonus” in Sections 4(a)(ii), 4(b)(ii) and 4(f)(i)(B).

 

5. Section 4(d)(ii) and (iii) are amended to read as follows:

 

(ii) a lump sum cash payment of $500,000 payable upon expiration or earlier
termination of the Transition Period;

 

(iii) the continuation by the Company of health and welfare benefits for a
period ending 3 months following expiration or following earlier termination by
the Executive pursuant to Section 4A(c) of the Transition Period on the same
basis as such benefits were provided to the Executive immediately prior to his
termination of employment;

 

6. Section 4(e) shall be amended to provide in its entirety as follows:

 

(e) Voluntary Termination.

 

(i) The Executive may voluntarily terminate the Executive’s employment with the
Company for any reason upon written notice to the Company. If the Executive
voluntarily terminates the Executive’s employment pursuant to this Section
4(e)(i), all obligations of the Company hereunder shall cease immediately,
except that the Executive shall be entitled to the payments and benefits
specified in Sections 4(b)(i) and 4(b)(iii) hereof.

 

(ii) The Executive may voluntarily terminate the Executive’s employment with the
Company if the Company and the Executive have not entered into a newly
negotiated, long-term employment agreement appointing Executive as the Chief
Executive Officer of the Company on or before the Effective Date of a Plan of
Reorganization. If the Executive voluntarily terminates this Agreement pursuant
to this Section 4(e)(ii), all obligations of the Company and the Executive
hereunder shall cease, except that the Executive shall be entitled to receive
benefits and payments specified in Sections 4(d)(i) through 4(d)(iii),
inclusive.

 

7. Section 4(f)(i)(B) and 4(f)(i)(C) are amended to read as follows:

 

(B) a lump sum cash payment of $500,000 payable upon expiration or earlier
termination of the Transition Period;

 

2



--------------------------------------------------------------------------------

(C) the continuation by the Company of health and welfare benefits for a period
ending 3 months following expiration or following earlier termination by the
Executive pursuant to Section 4A(c) of the Transition Period on the same basis
as such benefits were provided to the Executive immediately prior to his
termination of employment;

 

8. A new Section 4A shall be inserted into the Agreement, which Section 4A shall
provide as follows:

 

4A. Transition Services.

 

(a) Transition Services. For a period of ninety days (the “Transition Period”)
from the effective date of a termination of the Executive’s employment with the
Company pursuant to Sections 4(d), 4(e)(ii) or 4(f) or from the expiration of
the Employment Period, the Executive shall make himself available to the Company
on a limited, not full-time basis, at such times and places as he and any
successor chief executive officer may reasonably agree, to provide such
reasonable assistance in the process of transitioning the Company to the
successor chief executive officer as such successor chief executive officer and
the Executive may reasonably deem appropriate (the “Transition Services”).

 

(b) Transition Services Fee. In consideration of making himself available to
provide such Transition Services, the Executive shall receive the sum of
$500,000 (the “Transition Services Fee”), payable in three equal installments
commencing on the thirtieth (30th) day after the effective date of any
expiration or termination of the Employment Period pursuant to Sections 4(d),
4(e)(ii) or 4(f) and on the sixtieth (60th) and ninetieth (90th) days
thereafter. In addition, the Company shall reimburse Executive for all expenses
reasonably incurred by him in the performance of the Transition Services.

 

(c) Termination of Transition Period. Either the Executive or any successor
chief executive officer may terminate the Transition Period at any time by
written notice to the other. In the event of the termination of the Transition
Period by the Executive, all obligations of the Company hereunder shall cease
immediately, and the Executive shall not be entitled to any unpaid portion of
the Transition Services Fee. In the event of the termination of the Transition
Period by the Company or any successor chief executive officer, the Executive
shall be entitled to the immediate payment of the full amount of any unpaid
portion of the Transition Services Fee.

 

(d) Employment Search. The Company acknowledges and agrees that Executive may,
during the Transition Period, contact and interview with prospective employers.

 

3



--------------------------------------------------------------------------------

(e) Nature of Relationship. The relationship of the Company and Executive
established by this Section 4A is that of independent contractor, and nothing
contained in this Section 4A shall be construed to (a) give either party the
power to direct or control the day-to-day activities of the other, or (b)
constitute the parties as employer/employee, partners, joint venturers or
co-owners. Accordingly, Executive shall be responsible for the payment of all
fees and taxes, including federal, state and local taxes, arising out of
Executive’s provision of the Transition Services activities in accordance with
this Section 4A.

 

9. Section 6(b) is amended to provide in its entirety as follows:

 

(b) The Executive agrees that during the period of the Executive’s employment
with the Company and during the Transition Period (if applicable) (the
“Noncompetition Period”), the Executive shall not in any manner, directly or
indirectly, through any person, firm or corporation, alone or as a member of a
partnership or as an officer, director, stockholder, investor or employee of or
consultant to any other corporation or enterprise or otherwise, engage or be
engaged, or assist any other person, firm, corporation or enterprise in engaging
or being engaged, in any business being conducted by, or contemplated by, the
Company or any of its subsidiaries. Executive’s obligations under this
non-compete provision shall cease upon expiration of the Noncompetition Period
following termination of Executive’s employment with the Company or expiration
of the Employment Period, as applicable.

 

10. In all other respects, the Agreement shall not be amended and shall remain
in full force and effect; provided, however, that in the event of any conflict
between the terms of this Amendment and the Agreement, the terms of this
Amendment shall control; and provided, further, that notwithstanding any of the
terms or conditions of this Amendment to the contrary, this Amendment shall not
be deemed to amend, alter or modify any other agreements, plans or programs
governing the terms and conditions of Executive’s employment or the benefits to
which he is entitled.

 

11. The Amendment to the Agreement shall become effective as of January 1, 2004,
subject to approval by the Bankruptcy Court for the District of Delaware in the
Chapter 11 cases before such court docketed as Case No. 01-10578

 

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
as of the date first above written.

 

FEDERAL-MOGUL CORPORATION

 

--------------------------------------------------------------------------------

   

John J. Fannon, Chairman, Compensation

Committee

EXECUTIVE

 

--------------------------------------------------------------------------------

   

Charles McClure

 

4